1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for TIAN HE TEN
5

6
                              IN THE UNITED STATES DISTRICT COURT
7
                                 EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                   CASE NO. 18-134 MCE
10
                                Plaintiff,       STIPULATION TO CONTINUE STATUS
11                                               CONFERENCE
                         v.
12                                               DATE: FEBRUARY 6, 2020
     TIAN HE TAN, JENNY CHU                      TIME: 9:00 a.m.
13                        Defendants.            HON MORRISON C. ENGLAND JR.
14

15
           IT IS HEREBY STIPULATED by and between the parties hereto through their
16

17   respective counsel, the undersigned Assistant United States Attorney, attorney for
18
     Plaintiff, and the undersigned attorneys for defendants, that the STATUS
19
     CONFERENCE shall be re calendared for February 6, 2020. Both Defense counsel are
20

21   now in possession of a very large amount of discovery.
22

23         From the time of the lodging of this stipulation, current defense counsel aver that

24   they will be obtaining and reviewing a very large amount of discovery, will be
25
     conducting legal research, collecting facts either by subpoena or investigation and
26

27   interviews, and will be otherwise efficiently working on the case.

28

                                                 1
30
1          Accordingly, all counsel and defendants agree that time under the Speedy Trial Act
2
     from the date this stipulation is lodged, through February 6, 2020 should be excluded in
3

4    computing the time within which trial must commence under the Speedy Trial Act,

5    pursuant to Title 18 U.S.C. § 3161 (H)(7)(B)(iv) and Local Code T4 in that the granting
6
     of the continuance serves the ends of justice and outweighs the best interests of the public
7

8    and the defendant in a speedy trial.

9
           Both defense counsel have personally spoken with both defendants and hereby
10

11   avers to the court that both defendants understand the matters occurring in the case at
12
     present, and avers that both defendants personally agree to the new court date of February
13
     6, 2020 and understand the reasons for the requested continuance, understand their rights
14

15   to a Speedy Trial, and thereby consent and agree to the exclusion of time as requested.
16
           December 3, 2019
17
                                                      MARK REICHEL
18

19
                                                      Attorney for Defendant TAN
20

21

22                                                 /s/PHILIP COZENS
23
                                                   Attorney for Defendant CHU
24

25

26

27

28

                                                  2
30
1                                                 MCGREGOR SCOTT
2
                                                  United States Attorney

3                                                 /s/ ROGER YANG
4                                                 _______________________
                                                  ROGER YANG
5                                                 Assistant U.S. Attorney
6

7

8                                            ORDER

9
           The Court adopts the stipulation of the parties as its order, and time is excluded as
10
     set forth above.
11
           IT IS SO ORDERED.
12
     Dated: December 11, 2019
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
30
